Scott, J.,
delivered the opinion of the court.
All the instructions having been given, which were asked by the appellant, defendant below, and no instructions having been given at the instance of the appellee, the plaintiff, the case only involves the consideration of the weight of evidence.
When an instruction hypothetically assumes a fact, and the law is declared accordingly, if the jury find against the instruction, it cannot be said that the finding is against the law of the instruction, as it does •not appear but that the fact assumed in the instruction was disproved by'ihe evidence.
There being evidence ef a promise by the defendant, to pay the damages sustained by the plaintiff, it was a sufficient warrant for the *281jury to draw the inference, that the loss was occasioned by one of the perils insured against.
This is one of that class of cases with which the court has so repeatedly refused to interfere.
Judge Ryland concurring, the judgment will be affirmed.